 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
      ALPHAPRINT, INC. DBA                                       Case No. 2:18-CV-1639-RSL
10    ALPHAGRAPHICS SEATTLE,
11                                                               MINUTE ORDER
                             Plaintiff,                          RENOTING MOTION ON
12                      v.                                       COURT’S CALENDAR
13    REID BAKER et al.,
14
                             Defendants.
15
           The following Minute Order is made and entered on the docket at the discretion of the
16
     HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
17
18         Plaintiff in the above-captioned matter filed a motion on January 25, 2019, “Notice of
19 Motion and Motion to Seal Documents Submitted in Support of Plaintiff’s Reply Brief in
20 Support of Plaintiff’s Motion for Preliminary Injunction,” noted for February 8, 2019. Dkt. #37.
21 Pursuant to Local Civil Rule 7(d)(3), this motion should have been noted on the Court’s
22 calendar for no earlier than the third Friday after the date of filing. The Clerk of Court is
23 directed to renote plaintiff’s motion on the Court’s calendar for Friday, February 15. Any
24 opposition shall be filed and served on plaintiff no later than 4:30 p.m. on Monday, February 11.
25 Dkt. #72. Any reply shall be filed and served no later than 4:30 p.m. on Friday, February 15.
26
27
28
     MINUTE ORDER RENOTING MOTION
     APPLYING FOR TRIAL DATE - 1
 1       DATED this 28th day of January, 2019.
 2                                               s/ Kerry Simonds
                                                 Kerry Simonds, Deputy Clerk to the
 3
                                                 Honorable Robert S. Lasnik, Judge
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     MINUTE ORDER RENOTING MOTION
     APPLYING FOR TRIAL DATE - 2
